Citation Nr: 0007094	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine, claimed as post-traumatic 
arthritis.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 12, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's daughter


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
October 1945 and from August 1950 to August 1951.  The 
appellant was a prisoner of war (POW) of the German 
Government from October 1943 to May 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant, his spouse, and his daughter appeared at a 
hearing held at the RO on June 15, 1995.  A transcript of 
that hearing has been associated with the record on appeal.

The appellant and his spouse appeared at a hearing held at 
the RO on April 17, 1997.  A transcript of that hearing has 
been associated with the record on appeal.

After the appellant perfected his appeal, the Supplemental 
Statement of the Case (SSOC) of November 1997 assigned a 50 
percent disability rating for his PTSD effective April 28, 
1994, the date of the appellant's claim.  This is not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
Therefore, this issue is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  A rating decision of February 
1999 assigned a 100 percent disability rating effective 
January 12, 1998.  This is the maximum disability rating 
available under Diagnostic Code 9411, and, as such, is a full 
grant, from January 12, 1998 to the present, of the benefit 
sought on appeal.  Therefore, the issue on appeal has been 
rephrased as shown on the first page of this decision.


FINDINGS OF FACT

1.  The appellant's claim for presumptive service connection 
for a POW for post-traumatic osteoarthritis is plausible, and 
the RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  The appellant has current diagnoses of osteoarthritis, 
spinal stenosis, and degenerative joint disease of the 
cervical and lumbar spine.

3.  The appellant has submitted competent lay evidence that 
he suffered trauma to his spine during service.

4.  The veteran does not have post-traumatic arthritis of the 
cervical or lumbar spine; there is no evidence of arthritis 
of the cervical or lumbar spine to a compensable degree 
within a year of service; and arthritis of the cervical or 
lumbar spine was not the result of disease or injury in 
service.

5.  The appellant's claim for an increased disability 
evaluation for PTSD is plausible, and sufficient evidence has 
been obtained for correct disposition of this claim.

6.  Prior to January 12, 1998, the appellant's service-
connected PTSD was manifested by difficulty in establishing 
and maintaining effective relationships, mood disturbances 
such as depression and anxiety, and nightmares, resulting in 
considerable social and occupational impairment.



CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
presumptive service connection for a POW for post-traumatic 
osteoarthritis, and VA has satisfied its statutory duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine, claimed as post-traumatic 
arthritis, is not established.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (1999). 

3.  The appellant has stated a well-grounded claim for an 
increased disability evaluation for PTSD, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

4.  The criteria for a disability rating in excess of 50 
percent for PTSD prior to January 12, 1998, were not met 
since April 28, 1994.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the appellant's October 1945 separation examination, no 
musculoskeletal defects were noted.  The appellant reported a 
history of malnutrition, although no physical defects from 
malnutrition were present at the time of the examination.

At the August 1950 entrance examination for the appellant's 
second period of service, no significant abnormalities [NSA] 
were noted with respect to the appellant's neck or spine.

In a May 1976 statement, W. T. Ward, M.D., indicated that in 
May 1973 he had treated the appellant for complaints of 
sciatic pain on the right side.  Dr. Ward diagnosed 
questionable degenerative disc at L4-5.  He added that, in 
September 1973, x-ray examination had revealed degenerative 
arthritis.  Dr. Ward noted a past history [PH] of a World War 
II injury.

In June 1982 Stephen Miller, M.D., noted that the appellant 
had been followed since 1979 for complaints of neck and low 
back pain.  Dr. Miller explained that a Dr. Holmes had opined 
that the appellant's pain was secondary to degenerative disc 
disease in the cervical and lumbar spines.

In November 1989 the appellant filed a claim for entitlement 
to service connection for arthritis and degenerative disc 
disease.  The RO obtained medical records from Lamar Fleming, 
M.D., documenting treatment from January 1981 to April 1989; 
medical records from Dr. Miller, documenting treatment from 
June 1982 to June 1988; and the reports of VA examinations in 
March and January 1990.  Evidence already of record included 
the appellant's service medical records, a July 1946 
examination report from Hartwell Joiner, M.D., a May 1976 
statement from Dr. Ward, and the report of a January 1946 VA 
examination.

The RO, in its April 1990 rating decision, denied service 
connection for arthritis of the neck and lower back based on 
its review of the evidence then of record.  The RO 
specifically held that arthritis of the neck and back was not 
shown in service and was not shown to be definitely related 
to any trauma associated with POW status.  The appellant was 
notified of that decision and of his appellate rights.  He 
did not appeal.

VA outpatient treatment records show occasional treatment of 
the appellant, from January 1990 to September 1997, for 
conditions including spinal stenosis, degenerative joint 
disease [DJD] of the spine, low back pain, history of low 
back pain [LBP], multilevel degenerative disc disease with 
probably small right paramedian disc herniation at T12-L1, 
degenerative disc disease [DDD], arthritis, complaints of an 
arthritic condition in his neck, complaints of neck problems, 
cervical degenerative joint disease, degenerative joint 
disease of the lumbar spine, arthritis and degenerative disc 
disease [DDD] of the lumbar spine.

At a March 1990 VA POW examination, the appellant reported a 
history of a lower back injury while in captivity.  The 
examiner diagnosed degenerative disc disease of lumbar spine.  
The appellant reported that he was unable to recall any 
specific injury.  He complained of daily low back pain.

In May 1991 the appellant was provided physical therapy as a 
VA outpatient for complaints of low back pain [LBP].  The 
appellant reported a 15-year history of low back pain.

At an August 1992 VA orthopedic and otolaryngologic [ENT] 
examination, the appellant reported that in October 1943 his 
plane was shot down over Germany and that he had to parachute 
to safety.  He stated that, on landing, he had injured his 
back and neck.  He explained that, when he landed, he struck 
a railroad iron that held up grapevines.  He stated that his 
lower back was injured and that he was "almost paralyzed."  
He stated that, after two days, he recovered the use of his 
lower extremities but that he had intermittent low back 
discomfort ever since the injury.

The examiner diagnosed spondylosis of cervical vertebrae, 
degenerative intervertebral disc disease of cervical 
vertebrae, spondylosis of lumber vertebrae, and degenerative 
intervertebral disc disease of lumbar vertebrae.

In April 1994 the appellant was treated as a VA outpatient 
for complaints of increasing problems with nerves.  The 
Physician Assistant [PA] diagnosed anxiety.

At the June 1995 hearing, the appellant testified that during 
service his aircraft was shot and caught on fire.  He stated 
that he parachuted from the plane.  He stated that he landed 
on his spine in a vineyard.  He added that when he was 
captured he was beaten with broomsticks and billy clubs by 
the townspeople of Frankfurt, Germany.  He stated that as a 
POW he had gone without food or vitamins and that he had had 
aches and pains.

He stated that he had been diagnosed first with arthritis by 
a Dr. Ward in approximately 1947.  He stated that Dr. Ward is 
deceased.

The appellant complained of nightmares about his aircraft 
being on fire and about being mistreated as a POW and 
flashbacks.  He stated that he had nightmares at least once 
per week.  He stated that his memory was impaired.  He stated 
that he startled easily.  He stated that he angered easily.  
He stated that, when he became upset, he yelled and cursed.  
He stated that he had crying spells.

The appellant stated that he preferred to be alone and that 
he did not have many friends.  He stated that when visitors, 
including relatives, came to his home, he would occasionally 
retreat to his room.  He stated that he was close to his 
family and that he had some friends in one of the veterans' 
organizations.  He explained that he was able to relate to 
the other veterans.  He stated that was unable to tolerate 
children for long periods.  He stated that although he cared 
for his family he did not show his emotions.

He stated that he was unable to attend baseball games because 
he avoided crowds.  He stated that he was unable to watch war 
movies because they brought back memories.  He stated that 
reports about Vietnam veterans upset him because he felt that 
they had been treated unfairly.

He stated that his daily routine consisted of rising at 
approximately 6:00 a.m., visiting his daughter for a short 
period, and returning home to watch television.

The appellant's spouse testified that the appellant was in 
pain due to arthritis.  She stated that he went to the 
hospital for treatment.  She stated that he had complained 
frequently for several years about pain in his neck but that 
she had suspected him of malingering.

She stated that she and the appellant had been married for 
forty-nine years.  She stated that she and the other family 
members had to "tiptoe around" the appellant because he 
angered easily.  She stated that family gatherings were 
limited because of the appellant's irritability and violent 
temper.  She stated that their daughter spent much time with 
them and drove them places because the appellant was 
difficult to control.

She stated that the appellant slept restlessly and that, 
although she slept in a separate room, the appellant often 
woke her by making noise while he slept.

She stated that the appellant was unable to cope with 
stressful situations and usually retreated from them in 
denial.  She added that he was incapable of making decisions.

She stated that he tended to dwell on his war experiences and 
his nightmares.

The appellant's daughter confirmed the testimony of the 
appellant's spouse.  She stated that she saw her parents 
almost every day.  She stated that she usually took them to a 
restaurant for breakfast.  She stated that the appellant was 
irritable.  She stated that he isolated himself at large 
family gatherings.  She stated that the family now planned 
only smaller gatherings.

At a June 1995 VA mental disorders examination, the appellant 
was very tense and restless.  He quivered during the 
examination.  He complained of depression and nervousness.  
He stated that he was unable to tolerate crowds.  He stated 
that he shook and trembled.  He stated that he was unable to 
drive because he could not tolerate the noise, and he 
preferred to be alone.

He stated that although he and his family, including his 
grandchildren, were close, he was unable to tolerate being 
around the grandchildren.  He explained that he would leave 
them and go to his room alone.

He stated that he had difficulty sleeping because of 
nightmares.

The examiner noted that the appellant was very tense and 
tremulous.  The appellant's thought processes were normal.  
There were no delusional or hallucinatory elements.  The 
appellant's mood was normal.  His sensorium was intact.  The 
examiner diagnosed PTSD.

At the April 1997 hearing, the appellant testified that 
during service he had bailed out of an aircraft that was on 
fire.  He stated that his parachute had had holes in it from 
the fire; so, he had descended rapidly.  He stated that he 
landed in a vineyard and that one of the stakes in the 
vineyard struck him on the lower lumbar spine area.  He 
stated that he had been partially paralyzed by the landing.  
He stated that civilians had carried him to the civilian 
jail.  He stated that afterwards he was marched through town 
and that the civilians had thrown rocks, which struck him in 
the back.  He stated that he had been held as a POW for 21 
months.  He stated that he had had problems with his back 
ever since he had bailed out of his plane.  He stated also 
that it had been "quite awhile after [he] got out of service 
that [he] had the back problem."  He stated that he did not 
get treatment for the back problem because he was "too busy 
trying to make a living."

The appellant stated that he had difficulty sleeping.  The 
appellant complained of nightmares about his airplane being 
on fire and his crew dying.  He stated that he often woke 
himself from his nightmares by yelling.

He stated that he did have difficulty with crowds and spent 
most of his time alone.  He stated that he did not have any 
hobbies other than reading.  He stated that, although he 
loved to watch baseball games, he was unable to attend any 
because of crowds and loud noise.  He stated that he and his 
spouse occasionally dined out at locations that were not 
crowded and did not require waiting in line.

He stated that his spouse irritated him.  He added that he 
had five grandchildren but he was only able to spend a couple 
of hours with them at a time because of his irritability.

He stated that when he drove his car he was easily angered.  
He stated that he had thought about killing others.

The appellant's spouse stated she no longer slept in the same 
room as the appellant because he was restless and because he 
yelled during his nightmares.  She stated that the appellant 
was irritable.  She stated that their grandchildren made the 
appellant nervous.  She stated that she and the appellant did 
not have visitors.  She stated that, when the appellant drove 
more often, he would drive off to spend time by himself.

In an April 1997 statement, a VA physician stated that she 
treated the appellant for hyperlipidemia, coronary artery 
disease, severe spinal stenosis, degenerative joint disease, 
and osteoarthritis.  She noted that the appellant had been a 
POW for two and one-half years.  She stated that during this 
time he had endured gunshot wounds, severe beatings, and 
suffered extreme malnutrition.  She opined that the 
appellant's degenerative joint disease, osteoarthritis, and 
spinal stenosis "could be definitely be [sic] related" to 
the physical trauma and protein-caloric malnutrition that he 
endured as a POW.

In an April 17, 1997 statement, the appellant stated that he 
suffered a great deal of emotional pain, guilt, self-doubt, 
distrust, anger, frustration, fear, loneliness, and 
powerlessness because of his POW experience.  He stated that 
he was degraded and abused by the enemy and that, after the 
war, Americans were ungrateful.  He stated that he was unable 
to establish deep, lasting relationships with others and that 
he was unable to discuss his emotions.

On May 12, 1997, the appellant underwent psychological 
testing as a VA outpatient for PTSD.  The appellant reported 
difficulties including anxiety, depression, nightmares, sleep 
disturbance, irritability, interpersonal conflict, and 
isolation.  The examiner noted that the appellant was retired 
and living with his spouse of more than fifty years.

The appellant's speech was logical and goal-directed.  There 
were no signs of a formal thought disorder.  His affect was 
somewhat constricted, and he appeared both anxious and 
depressed.  He became tearful at several points during the 
interview when discussing his experiences during World War 
II.  He denied current suicidal or homicidal ideation.

Overall test results suggested the presence of highly 
significant levels of emotional distress, which were 
consistent with PTSD and were manifested by the presence of 
chronic worry, anxiety, flashbacks, avoidance of trauma-
related stimuli, nightmares, intrusive thoughts, and 
agitation.  Additionally, there appeared to be the presence 
of significant levels of clinical depression that would be 
indicative of a diagnosis of Major Depressive Disorder and/or 
Dysthymic Disorder, as well as significant personality 
pathology.

At a July 1997 VA Compensation and Pension [C&P] examination, 
the appellant complained of low back pain and stiffness.  The 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine with pain and limitation of motion, severe 
central canal stenosis at L4-5, and moderate central canal 
stenosis at L2-3, L3-4.

The appellant was obviously depressed.  He cried when 
discussing his experiences as a POW.  He stated that his 
depression and nightmares had gotten worse.  He stated that 
he was unable to sleep.  He added that he did not get along 
well with his spouse.

The appellant's spouse stated that the appellant had provided 
an accurate description of their life.  She stated that the 
appellant did not appreciate her and often made harsh 
comments.

The VA psychiatrist noted that the appellant's thought 
processes were normal and that there were no delusions or 
hallucinatory elements.  The appellant's mood was very 
depressed.  His sensorium was intact.  He was competent.

The examiner diagnosed PTSD.

In a September 1997 addendum to the July 1997, the examiner, 
who had diagnosed the appellant with degenerative joint 
disease of the lumbosacral spine with pain and limitation of 
motion, severe central canal stenosis at L4-5, and moderate 
central canal stenosis at L2-3, L3-4, stated he had reviewed 
the appellant's claims folder.  The examiner opined that it 
was less than likely that the appellant's disabilities were 
the result of trauma or nutritional deficiency during the 
appellant's POW experience.  The examiner added that it was 
more than likely that the appellant's disabilities were due 
to degenerative joint disease [DJD].  He stated that he had 
seen similar and even worse degenerative joint disease 
conditions on patients who were never POWs and never had 
nutritional deficiencies.  He added that the appellant's 
spinal stenosis was due to the degenerative joint disease.


II.  Legal Analysis

A.  Arthritis of the cervical and lumbar spine

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
the condition manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.  These diseases include post-traumatic arthritis.  
This presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1999).

This last basis is the one on which the veteran claims 
entitlement.  He does not contend, nor does the evidence 
show, that arthritis developed during service nor that it was 
manifest to a degree of 10 percent within a year of service.

Service connection for arthritis of the neck and back was 
denied by the RO in April 1990.  The veteran did not appeal 
that denial.  Ordinarily, such a denial would be final, and 
new and material evidence would be required to reopen it.  38 
U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. §§ 3.160(d), 
3.156 (1999).  However, new and material evidence is not 
required to reopen a claim of a former POW interned not less 
than 30 days for those diseases entitled to presumptive 
service connection.  See Yabut v. Brown, 6 Vet. App. 79, 82 
(1993).  All that is required is that the former POW present 
a well-grounded claim.  Id.

Where a former POW claims disability compensation, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection.  
38 C.F.R. § 3.304(e) (1999).  Special attention will be given 
to any disability first reported after discharge, especially 
if poorly defined and not obviously of intercurrent origin.  
Id.  The circumstances attendant upon the individual 
veteran's confinement and the duration thereof will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  Id.  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
of an injury incurred in service shall be accepted as 
sufficient proof of service incurrence of the injury if the 
evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 1991).

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In 
general, a veteran's evidentiary assertions are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  The third element may be established by the use of 
statutory presumptions.  Truthfulness of the evidence is 
presumed in determining whether a claim is well grounded.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The evidentiary basis to establish a presumption of 
entitlement to service connection may be medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b) 
(1999).  The appellant's service records show that he was a 
POW.  In April 1997 a VA physician opined that the 
appellant's osteoarthritis "could be definitely be related" 
to the physical trauma and malnutrition that the appellant 
endured as a POW.  The only requirement for a well-grounded 
claim is competent medical evidence of a diagnosis of post-
traumatic osteoarthritis in a former POW.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) (competent evidence of 
the current existence of a presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well grounded service connection claim as to 
that disease, fulfilling the Caluza requirements of evidence 
of service incurrence and medical nexus).

The appellant having stated a well-grounded claim for 
presumptive service connection, the Department has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, medical 
records have been obtained and examinations provided.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

The regulations regarding presumptive service connection do 
not provide for an automatic finding of service connection 
for those disorders listed therein and found within the 
applicable time periods.  The presumption, by statute, is 
rebuttable.  Presumptive service connection is not in order 
where there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1113(a) (West 1991).  Presumptive service 
connection is also not in order where the evidence 
establishes that an intercurrent injury or disease that is a 
recognized cause of the presumptive disease was suffered 
between the date of separation from service and the onset of 
the presumptive disease.  Id.

Evidence which may be considered in rebuttal of service 
incurrence is any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
of disease.  38 C.F.R. § 3.307(d) (1999).  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  Id. (emphasis added).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  38 C.F.R. § 3.102 (1999).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 

In this case, the appellant has a diagnosis of degenerative 
joint disease, i.e., arthritis, of the spine, in addition to 
other diagnoses not here in issue.  With respect to 
establishing entitlement to service connection on a 
presumptive basis as a former POW, the question is whether 
his arthritis of the spine is post-traumatic or degenerative.  
There is of record a medical opinion that the veteran's 
osteoarthritis "could be" related to trauma experienced as 
a POW.  There is also of record a medical opinion that the 
veteran's spinal stenosis and other spinal diagnoses are 
attributable to degenerative changes, rather than post-
traumatic in nature.  The basis for the first opinion was 
unstated, and it was speculative.  A statement that a 
condition "could be" related to trauma does not amount to a 
diagnosis of post-traumatic arthritis.  Even if it did, 
however, the second opinion was buttressed by review of the 
claims folder, examination of the veteran, and a medical 
opinion as to the severity of the condition experienced by 
this veteran.  The second opinion stated that it is more 
likely than not that the veteran's diagnoses are related to 
degenerative joint disease, rather than post-traumatic.

The Board finds that the preponderance of the evidence is 
therefore against a finding that the veteran's spinal 
arthritis is post-traumatic, and that presumptive service 
connection for post-traumatic arthritis in a former POW is 
not warranted.

Furthermore, there is no competent evidence of diagnosis of 
or manifestation of arthritis of the cervical or lumbar spine 
to a compensable degree within a year of service.  The 
appellant contends that Dr. Ward diagnosed him to have 
arthritis in 1947, but that Dr. Ward is deceased and his 
records unavailable.  What evidence there is from Dr. Ward 
consists of a 1976 statement showing that x-rays in September 
1973 showed degenerative arthritis.  The veteran's last 
period of service ended in 1951.  A diagnosis of degenerative 
arthritis more than 20 years after service, is too remote to 
warrant service connection under the general presumptive 
regulations. 38 C.F.R. § 3.309(a) (1999).

The preponderance of the evidence is also against 
establishing service connection for arthritis of the cervical 
and lumbar spine on a direct basis.  The only evidence in 
support of such a claim, other than the assertions of the 
veteran, is that of a VA doctor who opined that degenerative 
joint disease, spinal stenosis, and osteoarthritis could be 
possibly related to physical trauma and malnutrition suffered 
in service.  This opinion is outweighed by the medical 
opinion of the VA examiner who reviewed the claims file and 
medical history as well as examined the veteran and who 
determined that it was more likely than not that the 
veteran's arthritis was degenerative in nature and not the 
result of trauma or malnutrition.  It is also outweighed by 
the medical evidence showing no treatment for or diagnosis of 
arthritis as a residual of claimed malnutrition.

There is no reasonable doubt to be applied in the veteran's 
favor on this issue, as the preponderance of the evidence is 
against his claim.


B.  PTSD

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided VA examinations to the appellant.  
There is sufficient evidence of record to properly evaluate 
the appellant's service-connected PTSD.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The RO determined that the appellant's claim for an increased 
disability evaluation for PTSD was received on April 28, 
1994, and that was the effective date for the award of a 50 
percent disability rating.  As indicated above, he was 
assigned a 100 percent disability rating effective January 
12, 1998.  The Board will address whether he was entitled to 
a disability rating in excess of 50 percent prior to 
January 12, 1998, the effective date of the 100 percent 
evaluation.

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996 to January 12, 1998, under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised regulations.

The RO considered the old regulations in its January 1995 
rating decision and provided the rating criteria to the 
appellant in the February 1996 Statement of the Case.  The RO 
considered the new regulations in the November 1997 SSOC and 
provided the rating criteria.  Therefore, the appellant and 
his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to November 1996, the schedular criteria for 50, 70, 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA General Counsel issued a precedent opinion concluding that 
the term considerable, the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

Each of the three criteria for a 100 percent disability 
rating was an independent basis for grant a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The evidence between April 28, 1994 (the effective date of 
the 50 percent evaluation for PTSD) and November 7, 1996 (the 
effective date of the new rating criteria for evaluating 
mental disorders) consists of the June 1995 VA examination 
and the June 1995 hearing testimony of the appellant, his 
spouse, and his daughter.  This evidence did not, however, 
demonstrate considerable social and industrial impairment.  
Neither the objective medical evidence nor the testimony by 
the witnesses regarding the appellant's symptomatology 
approximated the criteria for a 70 percent or higher 
disability rating.  

There was no evidence of severe impairment in the appellant's 
ability to establish and maintain effective relationships 
with people due to his PTSD symptoms.  He was able to 
maintain a long-term (almost fifty-year) relationship with 
his spouse despite his psychiatric symptoms, and he spoke of 
their relationship and his relationship with other family 
members in generally favorable terms.  Further, the appellant 
was able to maintain limited friendships with other veterans.  
The appellant's daughter testified that the appellant was 
able to eat breakfast at restaurants, despite his complaints 
of difficulties with crowds.  The June 1995 VA examination 
showed that, although the appellant was tense and restless, 
his mood and thought processes were normal, he was not 
delusional, and he did not hallucinate.  The assigned 50 
percent disability rating reflects the fact that he was 
irritable and had difficulty making close friends.

The evidence from November 7, 1996 (the effective date of the 
new rating criteria for evaluating mental disorders) until 
January 12, 1998 (the effective date of the 100 percent 
disability rating) consists of testimony of the appellant and 
his spouse at the April 1997 hearing, VA treatment records 
showing psychological testing in May 1997, and the VA 
examination report from July 1997.  This evidence also did 
not demonstrate that the criteria for a 70 percent or higher 
disability rating had been met.

Under the old rating criteria, there remained no evidence of 
severe social and industrial impairment.  The appellant 
continued to maintain his long-term relationship with his 
spouse.  The appellant was able to participate in small 
family events.  The appellant was able to dine out with his 
spouse under limited circumstances.  Although the appellant's 
mood was very depressed, his thought processes were normal 
and there were no delusions or hallucinatory elements.  
Although the appellant's symptoms were described in May 1997 
as "very significant."  This language denotes a large 
amount of impairment and, therefore, resembles more closely 
"considerable" impairment than "severe" impairment.

Under the new criteria, there was evidence that the appellant 
was very depressed and had some impairment in impulse 
control, as evidenced by his unprovoked irritability.  
However, there was no evidence that he met the other criteria 
for a 70 percent disability rating under the new regulations.  
He never exhibited suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  His symptoms did fit 
the criteria for the 50 percent disability rating such as 
symptoms of disturbances of mood and motivation and 
difficulty in establishing and maintaining effective 
relationships.  The Board concludes that the overall 
disability picture did not more nearly approximate the 70 
percent criteria such as to warrant an increased rating, and 
it did not even approach the symptomatology required for a 
100 percent evaluation.  38 C.F.R. § 4.7 (1999).

The evidence did not show that the criteria for a disability 
rating in excess of 50 percent were met prior to January 12, 
1998.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD.  Neither criteria for rating mental 
disorders was more beneficial to the appellant, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent prior to January 
12, 1998, for PTSD under Diagnostic Code 9411 regardless of 
which criteria are used.


ORDER

Entitlement to service connection for arthritis of the 
cervical and lumbar spine, claimed as post-traumatic 
arthritis, is denied.

Entitlement to a disability evaluation in excess of 50 
percent for PTSD from April 28, 1994, to January 12, 1998, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


